DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 13 August 2019. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al (US 20180203904 A1, hereafter referred to as Barsness) in view of Cella et al (US 20190339688 A1, hereafter referred to as Cella).

Regarding claim 1, Barsness teaches a computer-implemented method for performing an analytic workflow process, comprising: 

providing, by the computer, an in-memory database for receiving data from the data storage pool (Barsness [0046] discloses a buffer portion of memory for holding data being streamed, wherein the buffer receives data from the external database during a lookup [0091]); 
performing, by the computer, at least one analytic workflow in which a plurality of analytic steps are executed by a plurality of computing nodes accessing the in-memory database (Barsness [0005] discloses a data streaming application that moves data through a connected network of processing elements wherein each processing element performs some functions with respect to the data in one or more stream operators [0027] wherein the processing element with operators performing functions are located on different nodes [0027]); 
identifying, by the computer, data in the data storage pool required for a first downstream analytic step in the at least one analytic workflow (Barsness [Abstract, 0008, 0075] discloses identifying and retrieving data required in advance of actual demand by the processing element which requires it, such that the location in the operator graph at which the lookup is to occur is determined [0094] prior to the streaming application executing said operator), wherein the identified data in the data storage pool have not been received in the in-memory database (Barsness [0091] discloses a lookup event to retrieve data outside the buffer and cache, wherein the required data is provide to the buffer in advance of actual demand [0116]); 
transferring, by the computer, the identified data from the data storage pool to the in- memory database (Barsness [0116] discloses a lookup operator performed in advance of actual demand for the looked up data and the looked up data is provide to a buffer or cache accessible by the processing element); 

identifying pointers to additional data in the data storage pool required for a second downstream analytic step (Barsness [0094, 0102] discloses determining addresses specifying a location of data to be looked up in external storage) of a parallel analytic workflow process different from the analytic step of the monitored output data (Barsness [0087] discloses concurrent execution in each application node, possibly in multiple concurrent threads, such that two or more processing elements are running independently and communicate via inter-process communication); and 
transferring, by the computer, the additional data referred to by the pointers to the in- memory database (Barsness [0116]).  
However, Barsness does not explicitly teach storing, data originating from a plurality of input sources into a data storage pool.
Cella, in an analogous art, teaches storing, data originating from a plurality of input sources into a data storage pool (Cella [0404] discloses data from a plurality of sensors, devices, tracking data in a data pool [0413, 0285]).
It would have been obvious for a person having ordinary skill in the art before the effective filing of the claimed invention to modify Barsness in view of Cella in order to configure the data stored in a data storage pool, as taught by Barsness, to originate from a plurality of input sources, as taught by Cella.
One of ordinary skill in the art would have been motivated in order to create data pools which are optimized to provide the best operational results (Cella [0401, 0414]).


Additionally, Barsness-Cella teaches the method wherein the pointers point to data in the data storage pool or an output data of an upstream analytic step (Barsness [0102] discloses an address used to identify the specific data in an external data source retrieved by the lookup operation).  

Regarding claim 3, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein the plurality of input sources originate from a social media system, a mobile device, a transactional system, a streaming data source, sensor data, smart devices, and messaging systems (Cella [0413]).

Regarding claim 4, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein the computing nodes are physically independent from each other or integrated into a compute complex (Barsness [0027, 0045] discloses stream operators hosted on different nodes and processing elements on different nodes).  

Regarding claim 5, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein the data storage pool comprises a plurality of storage units connected by a storage area network (Cella [1748] discloses regional network storage and global network storage, wherein the system is arranged into a redundant fault-tolerant storage network [1494, 1495]).

Regarding claim 6, Barsness-Cella teaches the limitation of claim 5, as rejected above.
Additionally, Barsness-Cella teaches the method wherein the in-memory database is connected to (Barsness [0046] discloses a buffer portion of memory for holding data being streamed, wherein the 

Regarding claim 7, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein comprising; triggering, by the computer, one or more analytic workflows (Barsness discloses a plurality of processing elements) dependent on an event identified in the data storage pool (Cella [0634] discloses a trigger condition, upon detection, performing a data acquisition process).  

Regarding claim 8, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein input data for the analytic step originate from: a previous analytic step in a similar analytic workflow; a previous analytic step in another analytic workflow; or the data storage pool (Barsness [0094, 0091, 0102] discloses the input data originates from the external storage).  

Regarding claim 9, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method wherein the in-memory database is implemented in a random access memory or a flash memory of one or more computing nodes (Barsness [0036]).  

Regarding claim 10, Barsness-Cella teaches the limitation of claim 1, as rejected above.
Additionally, Barsness-Cella teaches the method further comprising: bypassing, by the computer, one or more analytic steps in the analytic workflow for provisioning data to a downstream 
annotating, by the computer, received data packages with a class of metadata classes Barsness [0028] discloses adding metadata to tuples of a data stream. Additionally, Cella [0413] discloses an identifier indicating source and type).  

Regarding claim 11, Barsness teaches a computer system for performing an analytic workflow process (Barsness [Fig 2 and 0035]), comprising: one or more processors (Barsness [00036]), one or more computer-readable memories (Barsness [0036]), one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Barsness [0036, 0149]), wherein the computer system is capable of performing a method.
The additional limitations of claim 11, do not teach or further limit over the limitations set forth above with respect to claim 1.
Therefore, claim 11 is rejected for the reasons set forth above regarding claim 1.

Regarding claims 12-20, they do not teach or further limit over the limitations set forth above with respect to claims 2-10.
Therefore, claims 12-20 are rejected for the same reasons set forth above regarding claims 12—20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kidd et al (US 20170102693 A1);
Johnston et al (US 10282689 B1);
Cella et al (US 20200348662 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA

Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446